OPINION AND ORDER
INTRODUCTION
This matter comes before the Court of Appeals on a timely filed Notice of Appeal brought by Appellant Mercedes Adams through Counsel Lonnie Headdress, Sr. The matter has been briefed. Oral argument was held on January 26, 2015.
In April of 2014, Appellant Adams was charged with Unlawful Possession of a Toxic Substance and Felony Child Abuse. She entered a not guilty plea to both charges and a trial was scheduled for September of 2014. Prior to the trial, a Plea Agreement was negotiated by the Defendant’s Counsel and Mary Lou Azure of the Prosecutor’s Office. The Deferred Prosecution Agreement was approved by the Court on September 12, 2014. In summary form, the Agreement provided that the charges would be deferred for a period of six months with conditions: no violation of law and intensive outpatient treatment at Spotted Bull Resource Center.
*190On September 23, 2014, a Motion and Order to Amend Sentence was filed by-Andrea Brown for the Office of the Prosecutor and signed by the Court on September 23, 2014. The Motion was not served on Appellant or her Counsel of record. The order amended the terms of the Deferred Prosecution Agreement. Appellant subsequently brought this Appeal.
OPINION AND ORDER
The Appellant did not enter a plea of guilty in this matter, and was never found guilty by the Court in any proceeding. It is clear that the Deferred Prosecution Agreement entered into by the Parties and approved by the Court was and is a valid and binding contract. Any amendment thereto could only be made after the voluntary agreement of the Parties, or notice to Defendant/Appellant and hearing. Appellant here had no opportunity to rebut the allegations of the Prosecutor’s Motion to Amend,
THEREFORE, THE COURT ORDERS AS FOLLOWS,
1. The Motion and Order to Amend Sentence filed September 23, 2014 and ordered by the Court on September 25, 2014 is vacated.
2. The Deferred Prosecution Agreement signed by the Parties on September 12, 2014 and approved by the Court on that day is reinstated. Any amendment or modification thereof can be made by voluntary agreement of the Parties, or upon Motion after Notice and Hearing by the Court. The Prosecutor may also move to revoke the Agreement and proceed with trial in the matter if desired, after Motion, Notice and Hearing thereon.
This matter is accordingly remanded to the Fort Peck Tribal Court for further proceedings herein.